EXHIBIT 99.1 WENDY’S INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS Quarter Ended September 28,2008 September 30,2007 (In thousands, except per share data) (Unaudited) Revenues Sales $ 548,111 $ 554,808 Franchise revenues 76,775 74,976 624,886 629,784 Costs and expenses Cost of sales 455,653 445,761 Advertising 26,469 26,204 Depreciation of property and equipment 32,527 28,272 General and administrative expenses 63,542 65,838 Facilities relocation and corporate restructuring 829 2,425 Special Committee and other merger related charges 69,009 13,437 Joint venture income (3,228 ) (3,123 ) Total costs and expenses 644,801 578,814 Operating (loss) income (19,915 ) 50,970 Interest expense, net (7,308 ) (7,388 ) Other (expense) income, net (3,552 ) 54 (Loss) income from continuing operations before income taxes (30,775 ) 43,636 Benefit from (provision for) income taxes 925 (14,840 ) (Loss) income from continuing operations (29,850 ) 28,796 Income from discontinued operations, net of income taxes - 1,114 Net (loss) income $ (29,850 ) $ 29,910 Basic and diluted (loss) income per share: Continuing operations $ (0.34 ) $ 0.33 Discontinued operations - 0.01 Net (loss) income $ (0.34 ) $ 0.34 Dividends declared and paid per common share $ - $ 0.125 The accompanying Notes are an integral part of the unaudited Consolidated Condensed Financial Statements. - 1 - WENDY’S INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS Year-to-Date Ended September 28,2008 September 30,2007 (In thousands, except per share data) (Unaudited) Revenues Sales $ 1,617,213 $ 1,636,064 Franchise revenues 222,740 216,169 1,839,953 1,852,233 Costs and expenses Cost of sales 1,351,451 1,335,672 Advertising 80,116 81,599 Depreciation of property and equipment 96,369 88,459 General and administrative expenses 201,270 192,371 Facilities relocation and corporate restructuring 2,523 9,353 Special Committee and other merger related charges 84,231 18,145 Joint venture income (9,186 ) (8,198 ) Total costs and expenses 1,806,774 1,717,401 Operating income 33,179 134,832 Interest expense, net (21,789 ) (23,366 ) Other (expense) income, net (3,822 ) 518 Income from continuing operations before income taxes 7,568 111,984 Provision for income taxes (13,359 ) (39,425 ) (Loss) income from continuing operations (5,791 ) 72,559 Income from discontinued operations, net of income taxes - 1,271 Net (loss) income $ (5,791 ) $ 73,830 Basic (loss) income per share: Continuing operations $ (0.07 ) $ 0.81 Discontinued operations - 0.01 Net (loss) income $ (0.07 ) $ 0.82 Diluted (loss) income per share: Continuing operations $ (0.07 ) $ 0.80 Discontinued operations - 0.01 Net (loss) income $ (0.07 ) $ 0.81 Dividends declared and paid per common share $ - $ 0.335 The accompanying Notes are an integral part of the unaudited Consolidated Condensed Financial Statements. - 2 - WENDY’S INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS September 28, 2008 December 30, 3007(A) (Unaudited) (In thousands) ASSETS Current assets Cash and cash equivalents $ 199,785 $ 211,200 Accounts receivable, net 74,241 72,503 Deferred income taxes 6,000 7,304 Inventories 13,200 12,550 Advertising fund restricted assets 66,113 42,665 Prepaid expenses and other current assets 16,924 19,944 Restricted cash equivalents 28,265 - Total current assets 404,528 366,166 Restricted cash equivalents 8,955 - Investments 51,593 60,384 Property and equipment, net 1,207,093 1,222,595 Goodwill 83,794 84,001 Deferred income taxes, benefit 5,237 4,899 Other intangible assets, net 25,650 26,994 Other assets 24,375 24,358 Total assets $ 1,811,225 $ 1,789,397 (A)Derived from the audited consolidated financial statements at December 30, The accompanying Notes are an integral part of the Consolidated Condensed Financial Statements. - 3 - WENDY’S INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED BALANCE SHEETS September 28, 2008 December 30, 2007(A) (Unaudited) (In thousands) LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable $ 74,028 $ 85,662 Accrued expenses 201,876 170,456 Advertising fund restricted liabilities 66,113 35,760 Current portion of long-term obligations 2,193 26,591 Total current liabilities 344,210 318,469 Long-term debt 545,006 543,023 Deferred income taxes 39,456 45,351 Deferred income 16,157 9,462 Other long-term liabilities 69,808 68,961 Commitments and contingencies Shareholders’ equity Preferred stock, Authorized: 250 shares Common stock, $.10 stated value per share, Authorized: 200,000 shares, Issued:131,020 and 130,241 shares, respectively 13,102 13,024 Capital in excess of stated value 1,150,334 1,110,363 Retained earnings 1,249,060 1,287,963 Accumulated other comprehensive income (loss): Cumulative translation adjustments 22,768 28,949 Pension liability (21,498 ) (18,990 ) 2,413,766 2,421,309 Treasury stock at cost: 42,844 shares (1,617,178 ) (1,617,178 ) Total shareholders’ equity 796,588 804,131 Total liabilities and shareholders’ equity $ 1,811,225 $ 1,789,397 (A)Derived from the audited consolidated financial statements at December 30, The accompanying Notes are an integral part of the Consolidated Condensed Financial Statements. - 4 - WENDY’S INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS Year-to-Date Ended September 28, 2008 September 30, 2007 (In thousands) (Unaudited) Net cash provided by operating activities from continuing operations $ 146,048 $ 212,317 Net cash used in operating activities from discontinued operations - (1,710 ) Net cash provided by operating activities 146,048 210,607 Cash flows from investing activities Proceeds from property dispositions 8,625 20,254 Proceeds from insurance settlements 2,995 8,389 Capital expenditures (87,731 ) (88,749 ) Funding of merger-related liabilities into restricted cash equivalents (37,220 ) - Acquisitions of franchisees (2,553 ) (2,506 ) Other 308 (297 ) Net cash used in investing activities from continuing operations (115,576 ) (62,909 ) Net cash used in investing activities from discontinued operations - (174 ) Net cash used in investing activities (115,576 ) (63,083 ) Cash flows from financing activities Excess stock-based compensation tax benefits 4,057 5,062 Proceeds from employee stock options exercised 7,551 6,418 Repurchase of common stock - (298,032 ) Principal payments on debt obligations (19,425 ) (54,701 ) Dividends paid on common shares (32,892 ) (29,962 ) Net cash used in financing activities (40,709 ) (371,215 ) Effect of exchange rate changes on cash from continuing operations (1,178 ) 3,979 Net decrease in cash and cash equivalents (11,415 ) (219,712 ) Cash and cash equivalents at beginning of period 211,200 457,614 Add: Cash and cash equivalents of discontinued operations at beginning of period - 2,273 Less: Cash and cash equivalents of discontinued operations at end of period - - Cash and cash equivalents at end of period $ 199,785 $ 240,175 Supplemental disclosures: Interest paid in continuing operations $ 18,060 $ 21,713 Income taxes paid (refunded), net 4,069 (4,157 ) Capitalized lease obligations incurred in continuing operations 5,321 543 The accompanying Notes are an integral part of the Consolidated Condensed Financial Statements. - 5 - WENDY’S INTERNATIONAL, INC. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) (In thousands except per share data) The following review of the results of operations of Wendy's Interational, Inc. and its Subsidiaries is presented for informational purposes only. You should read the following discussion in conjunction with the condensed consolidated financial statements and related notes included elsewhere in this informational disclosure. NOTE 1 BASIS OF PRESENTATION On September 29, 2008, Triarc Companies Inc. (“Triarc”) and Wendy’s International, Inc. (the “Company”) completed their merger transaction (see Note 18).In conjunction with the merger, Triarc changed its corporate name to Wendy’s/Arby’s Group, Inc. (“Wendy’s/Arby’s”).The accompanying financial statements are presented using the Company’s historical basis of accounting as described below and these statements do not include any adjustments which will result from Wendy’s/Arby’s application of purchase accounting. The accompanying Consolidated Condensed Financial Statements have been prepared in accordance with the rules of the U.S. Securities and Exchange Commission applicable to interim financial statements.Such statements contain all adjustments (all of which are normal and recurring in nature) necessary for a fair statement of the consolidated condensed financial position of Wendy’s International, Inc. and subsidiaries as of September28, 2008 and December30, 2007, and the consolidated condensed results of operations and comprehensive income (see Note 7) for the quarters and year-to-date periods ended September 28, 2008 and September 30, 2007 and consolidated condensed cash flows for the year-to-date periods ended September 28, 2008 and September 30, The accompanying Company’s financial statements have been reclassified to conform to Wendy’s/Arby’s presentation and generally include items which facilitate the comparison of statement of operations data, such as restaurant margins between Wendy’s and Wendy’s/Arby’s.Specifically, the Company restaurant operating costs and operating cost captions in Wendy’s historical financial statement of operations have been reclassified to cost of sales, advertising and general administrative expenses in the accompanying unaudited consolidated condensed statement of operations.Cost of sales and advertising as reclassified represents “four wall” costs of the Company-owned restaurants which is considered an important measure of its Company-owned operations.There are other not material reclassifications between financial statement captions to conform to the Wendy’s/Arby’s presentation.All of these financial statements are unaudited. On July29, 2007, the Company completed the sale of Cafe Express and, accordingly, its results of operations are reflected as discontinued operations for the quarter and year-to-date periods ended September 30, 2007 (see Note NOTE 2 NET INCOME (LOSS) PER SHARE Basic earnings per common share are computed by dividing net income available to common shareholders by the weighted average number of common shares outstanding.Diluted computations are based on the treasury stock method and include assumed conversions of stock options and restricted stock and restricted stock units, when outstanding and dilutive.Diluted loss per share from continuing operations for the three and nine month periods ended September 30, 2008 is the same as basic loss per share since the effect of all potentiallydilutive securities on the loss from continuing operations would have been antidilutive. The computation of diluted earnings per common share excludes options to purchase 3,221 and 855 shares for the third quarters of 2008 and 2007, respectively, and 2,422 and 285 shares for the year-to-date periods ended September 28, 2008 and September 30, 2007, respectively, because the exercise price of these options was greater than the average market price of the common shares, and therefore, they were antidilutive. - 6 - The computations of basic and diluted earnings per common share are shown below: Quarter Ended Year-to-Date Ended (In thousands, except per share data) September 28, 2008 September 30, 2007 September 28, 2008 September 30, 2007 (Loss) income from continuing operations for computation of basic and diluted earnings per common share $ (29,850 ) $ 28,796 $ (5,791 ) $ 72,559 Income from discontinued operations for computation of basic and diluted earnings per common share - 1,114 - 1,271 Net (loss) income for computation of basic earnings per common share $ (29,850 ) $ 29,910 $ (5,791 ) $ 73,830 Weighted average shares for computation of diluted earnings per common share 88,135 87,362 87,769 89,728 Effect of dilutive stock options and restricted shares - 1,045 - 1,081 Weighted average shares for computation of diluted earnings per common share 88,135 88,407 87,769 90,809 Basic (loss) income per share: Continuing operations $ (0.34 ) $ 0.33 $ (0.07 ) $ 0.81 Discontinued operations - 0.01 - 0.01 Net (loss) income $ (0.34 ) $ 0.34 $ (0.07 ) $ 0.82 Diluted (loss) income per share: Continuing operations $ (0.34 ) $ 0.33 $ (0.07 ) $ 0.80 Discontinued operations - 0.01 - 0.01 Net (loss) income $ (0.34 ) $ 0.34 $ (0.07 ) $ 0.81 NOTE 3 STOCK-BASED COMPENSATION The Company recognized stock compensation expense included in continuing operations of $3,513 and $10,574 for the three and nine month periods, respectively, ended September 28, 2008 and $2,097 and $8,712 for the three and nine month periods, respectively, ended September 30, 2007.Stock compensation expense included in discontinued operations was $63 and $254 for the three and nine month periods ended September 30, 2007 (none for any of the 2008 periods). In May 2008, the Company granted 2,433 stock options to key employees at a price of $28.71.In August 2008, the Company granted 59 stock options to key employees at a price of $23.37.Except for accelerated vesting related to a portion of each of these option grants as described below, one-third of the options vest on each of the first three anniversaries of the grant date. In calculating the fair value of options issued to employees that received grants in May and August 2008, the Company used the following assumptions: May August Assumption 2008 2008 Dividend yield 1.7% 2.1% Expected volatility 26% 26% Risk-free interest rate 2.6% 3.2% Expected lives 4.3 years 4.3 years Per share weighted average fair value of options granted $6.05 $4.88 Upon the completion of the merger with Triarc on September 29, 2008 (see Note 18) and in accordance with the terms of the Company’s incentive plans, the following occurred: · All previously unvested restricted stock became fully vested.The Company recorded compensation expense of $7,900 during the three month period ended September 28. 2008 for such accelerated vesting which has been included in Special Committee and other merger related charges in the accompanying consolidated condensed statement of operations. · All previously unvested performance units vested at the highest level of performance (150%).The performance units were settled for $6,150 in cash during October 2008 based on the fair market value of Wendy’s common shares at the time of the merger. The Company recorded compensation expense (included in the Special Committee and other merger related charges) of $11,408 during the three month period ended September 28, 2008 for such performance units. The related settlement liability as of September 28, 2008 is included in Accrued expenses on the Consolidated Condensed Balance Sheet. · A substantial portion of outstanding options to purchase Wendy’s common stock which had been granted to employees and non-employee directors also vested.The Company recognized $7,592 in additional compensation expense during the three month period ended September 28, 2008 for such accelerated vesting which has been included in Special Committee and other merger related charges in the accompanying consolidated condensed statement of operations. - 7 - The following table presents the stock option activity, including the effect of the merger with Triarc, during fiscal 2008: Options to purchase common stock of Wendy’s: Outstanding at December 30, 2007 2,112 Option grants during 2008 2,509 Options exercised or cancelled during 2008 (776 ) Options outstanding as of September 28, 2008 3,845 Options exchanged for Wendy’s/Arby’s options: Fully vested (Note 18) 2,290 Not fully vested 1,555 3,845 NOTE 4 JOINT VENTURE INCOME Joint venture income included in the unaudited Consolidated Condensed Statements of Operations represents the Company’s share of a 50/50 Canadian restaurant real estate joint venture between Wendy’s and Tim Hortons.Summarized financial information for the joint venture is shown below, of which the Company’s share is 50%. (In thousands) Quarter Ended Year-to-Date Ended September 28,2008 September 30,2007 September 28,2008 September 30,2007 Sales $ 9,590 $ 9,106 $ 27,613 $ 24,623 Gross profit 6,633 6,214 18,760 16,398 Net income 6,456 6,246 18,372 16,396 NOTE 5 INCOME TAXES The Company had a benefit from income taxes of ($925), for the three months ended September 28, 2008 and tax provision of $13,359 on the income for nine months ended September 28, 2008.The effective tax rate provision on the income from continuing operations before income taxes for the three months ended September 30, 2007 was 34% and our effective tax rate provision on the income from continuing operations for the nine months ended September 30, 2007 was 35%. The 2008 taxes vary from taxes computed at the U.S. federal statutory rate of 35% primarily due to the determination in the third quarter of 2008 that fees paid to certain advisors to the Special Committee of the Board of Directors that are directly associated with the completed merger transaction with Triarc will not be deductible for income tax purposes.Prior to approval of the merger by shareholders, such fees were assumed to be deductible.The Company has incurred approximately $27,200 in non-deductible fees through September 28, 2008, resulting in approximately $10,300 of additional income tax expense in the quarter and year to date periodsended September 28, The Company adopted the provisions of FASB Interpretation No. 48 “Accounting for Uncertainties in Income Taxes” (“FIN 48”) on January 1, 2007.At December 30, 2007, the amount of unrecognized tax benefits was $16,964.The Company recognizes interest related to unrecognized tax benefits in Interest expense, net and penalties in General and administrative expenses.At December 30, 2007, the amount of accrued interest and penalties was $2,336 and $247, respectively.There were no significant changes to unrecognized tax benefit, interest or penalties during the three months and nine months periods ended September 28, 2008.The Company does not anticipate a significant change in unrecognized tax positions during the next year. NOTE 6 DISCONTINUED OPERATIONS On July29, 2007, the Company completed the sale of Cafe Express. Accordingly, the results of operations of Cafe Express are reflected as discontinued operations for the quarter and year-to-date periods ended September 30, 2007.
